BLACuK, Special Judge.
I agree to the judgment of affirmance. But, according to my view, the case involves a single question —putting aside for the time being plaintiff in error’s claim of estoppel — and I therefore express no opinion with respect to the other questions discussed in the opinion of the learned Special Chief Justice.
When the deceased became a member of the defendant in error, his rate of assessment, as specified in his certificate, was $1.30 per month. After several increases in assessments, the Sovereign Camp of the defendant in error in 1919 raised the rate of assessment from $2.85 per month to $19.04 per month. The defendant in error is a fraternal benefit society, incorporated under the laws of the state of Nebraska, and the highest court of that state has held that the raise of rates involved here was authorized by the constitution and by-laws of the order. Fowler v. Sovereign Camp, W. O. W., 106 Neb. 192, 183 N. W. 550. The Nebraska court has further decided that the defendant in error was without power under its charter to issue the so-called “life membership certificates,” such as the one issued to the deceased — that is, certificates providing that, after the lapse of a given number of years, the member should be relieved from the further payment of dues. Trapp v. Sovereign Camp, W. O. W., 102 Neb. 562, 168 N. W. 191. These decisions of the Nebraska court have been pleaded here, and the full faith and credit clause of the national Constitution has been invoked. •
It becomes our duty therefore to give effect to the Nebraska decisions, without a re-examination of the questions decided. Supreme Council Royal Arcanum v. Green, 237 U. S. 531, 35 S. Ct. 724, 59 L. Ed. 1089, L. R. A. 1916A, 771; Hartford Life Insurance Co. v. Ibs, 237 U. S. 662, 35 S. Ct. 692, 59 L. Ed. 1165, L. B. A. 1916A, 765. In this case, we are called upon only to ascertain .what the Nebraska court has decided and the effect of its decisions. We are not called upon to determine whether the questions decided were correctly decided. I therefore concur in the judgment of affirmance solely upon the ground that the questions mentioned have been decided by the Nebraska court, and it is our duty to give “full faith and credit” to its decisions.
If the questions presented' were open' for re-examination, it would be difficult, if not impossible, to harmonize the Nebraska decisions with the decisions of the courts of this state. Our courts have held, that the reserved right to amend the by-laws of such an order will not support such amendments as those involved here. Ericson v. Supreme Buling, Fraternal Mystic Circle, 105 Tex. 170, 146 S. W. 160; Supreme Council, American Legion of Honor, v. Batte, 34 Tex. Civ. App. 456, 79 S. W. 629.
Plaintiff in, error presents a plea of estop-*444pel. This is founded upon the fact that the deceased continued his payments of the assessments as originally fixed, asserting at the time the invalidity of the raises of the rates and advising the officers of the order that an acceptancé of his payments would be treated by him as an acquiescence in the correctness of his position. But it appears that the officers of the order at the same time advised the deceased that, if he paid only the lower rates, a lien would be fixed against his policy for the difference, as authorized by the by-laws. Neither party was misled by the act or statement of the other. The position of each was thoroughly understood by the other. The deceased was insisting upon his right to pay only the lower rates, while the officers of the order were insisting upon their right to charge the rates authorized by the amended by-laws. There is no estoppel. And, for the same reason, it cannot be claimed that the acceptance of the lower rates constituted a new contract between the parities. There is no ground for a holding that the order, by accepting the lower rates, agreed to the position of the deceased than there is for a holding that the deceased, by paying the lower rates, agreed to the position of the order. The facts show simply that the deceased claimed the right to pay only the lower rates, while the officers of the order at the same time claimed the right, by virtue of the amendment of the by-laws, to accept the lower rates and charge. his certificate with the difference. It is therefore not necessary to consider whether the officers of the order possessed authority to disregard the amended by-laws and bind the order to an acceptance from one member of lower rates than those provided in the bylaws.
WOODWARD, Special Judge.
The opinion in this case, as prepared and delivered by Special Chief Justice KITTRELL, has been by me carefully read and considered, and I concur with him in the disposition made, to wit: That the conclusion reached by the Court of Civil Appeals of the Galveston district is correct, and I concur in the affirmance of the judgment of that court.
The authorities cited by counsel for defendant in error, Sovereign Camp, Woodmen of the World, and referred to and discussed in the opinion as delivered by Special Chief Justice KITTRELL, are in point and are decisive of the questions herein involved, and I do not deem it necessary to again make reference thereto, or discuss their holdings, as it seems to me they have already been fúlly and fairly discussed in the opinion by Special Chief Justice KITTRELL.
I therefore concur in the affirmance of the judgment of the Court of Civil Appeals.